OPINION — AG — UNDER 11 Ohio St. 61 [11-61], APPLYING TO SPECIAL CITY ELECTION (MUNICIPAL ELECTIONS) NOT GOVERNED BY CHARTER PROVISIONS (THE ELECTION REFERRED TO IN SAID OPINION — OPINION NO. SEPTEMBER 20, 1952 — HENSON, WAS GOVERNED BY CHARTER PROVISIONS), THE MAYOR PROCLAMATION CALLING THE ELECTION MUST BE PUBLISHED (ADVERTISING) AT LEAST TEN DAYS BEFORE THE ELECTION AND MUST BE GIVEN THE NAMES OF THE ELECTION OFFICIALS WHO WILL CONDUCT THE ELECTION, TO WIT: THE NAMES OF THE " TWO JUDGES AND TWO COUNTY CLERKS OF EACH POLLING PLACE ". CITE: 11 Ohio St. 61 [11-61], 26 Ohio St. 31 [26-31], 26 Ohio St. 361 [26-361] (NEWSPAPER PUBLISHING) (FRED HANSEN)